Case 9:18-cr-80122-DMM Document 319 Entered on FLSD Docket 07/20/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-80122-CR-MIDDLEBROOKS(s)


  UNITED STATES OF AMERICA                     )
                                               )
  v.                                           )
                                               )
  ARMAN ABOVYAN,                               )
                                               )
        Defendant.                             )
  ______________________________               )


                             MOTION FOR RECONSIDERATION

         Comes now the United States, by and through the undersigned Assistant United States

  Attorney, and hereby moves the Court to reconsider its Order on Defendant’s Motion for

  Reconsideration of Order Denying Bond and Granting Bond Pending Appeal (DE 316). First, the

  United States did not have the opportunity to respond to the defendant’s motion for

  reconsideration of this Court’s prior order denying bond (DE 315). Second, the defendant is

  subject to mandatory detention and the Eleventh Circuit’s decision to set the case for oral

  argument does not mean that the defendant’s appeal presents a “substantial question of law or

  fact,” especially given that the Eleventh Circuit rejected virtually the same arguments he presents

  now. Third, the existence of COVID-19 alone does not justify release.

         A motion for reconsideration is appropriate in order to correct a clear error of law or

  prevent manifest injustice. See, e.g., Gougler v. Sirius Prods., Inc., 370 F. Supp. 2d 1185, 1189

  (S.D. Ala. 2005); Ass’n for Disabled Americans v. Amoco Oil Co., 211 F.R.D. 457, 477 (S.D.

  Fla. 2002). The grant or denial of a motion for reconsideration is left to the discretion of the

  district court. See Champman v. Al Transport, 229 F.3d 1012, 1023-24 (11th Cir. 2000).




                                                   1
Case 9:18-cr-80122-DMM Document 319 Entered on FLSD Docket 07/20/2020 Page 2 of 4



         The United States respectfully requests that the Court reconsider its prior order, because

  the defendant has not met the necessary factors to exempt him from his otherwise mandatory

  detention. Because the defendant is subject to mandatory detention under 18 U.S.C. §

  3143(b)(2), the Court may only order his release if the Court finds: (1) by clear and convincing

  evidence that the defendant is not likely to flee or pose a danger to any other person or the

  community; (2) the defendant’s appeal raises a substantial question of law or fact likely to result

  in (i) reversal; (ii) an order for a new trial; (iii) a sentence that does not include a term of

  imprisonment; or (iv) a reduced sentence to a term of imprisonment less than the total of the time

  already served plus the expected duration of the appeal process; and (3) “it is clearly shown that

  there are exceptional reasons why such person’s detention would not be appropriate.” See 18

  U.S.C. § 3145(c) and 18 U.S.C. § 3143(b)(1); United States v. Meister, 744 F.3d 1236, 1237

  (11th Cir. 2013) (per curiam). The defendant must meet all of these conditions for the Court to

  grant his motion.

         In his Motion for Reconsideration, the defendant argues that (1) the Eleventh Circuit’s

  scheduling of oral argument on his appeal of his conviction and sentence satisfies the

  “substantial question of law or fact” factor, and (2) the presence of COVID-19 at FCI Miami

  establishes “exceptional reasons” for his release.

         The United States submits that the mere scheduling of an oral argument in the appeal of

  the defendant’s conviction and sentencing does not satisfy the necessary standard of a

  “substantial question of law or fact” under 18 U.S.C. § 3143(b)(1)(B). Not only is this a

  significant standard, as the United States previously set forth (see DE 308 at 6), but as the

  Eleventh Circuit has emphasized, this high standard requires a showing that the substantial

  question must be likely to result in reversal or new trial for “all counts on which imprisonment




                                                   2
Case 9:18-cr-80122-DMM Document 319 Entered on FLSD Docket 07/20/2020 Page 3 of 4



  has been imposed.” United States v. Giancola, 754 F.2d 898, 901 (11th Cir. 1985) (per curiam)

  (emphasis added). Simply scheduling an oral argument does not satisfy this standard, and

  certainly not for all nine counts of conviction imposed. If anything, the Eleventh Circuit has

  already shown that the defendant does not meet this standard by virtue of denying his motion for

  bond pending appeal. 1 See Order, United States v. Abovyan, 19-10676 (11th Cir. May 26, 2020).

  Indeed, the Eleventh Circuit’s order shows that the defendant has failed to meet burden of

  establishing all of       these factors. United States v. Geer, Case No. 03-20566-CR-

  LENARD/KLEIN, 2006 WL 8445810, at *2 (S.D. Fla. Jan. 10, 2006) (“[I]f [a] [d]efendant can

  demonstrate such exceptional circumstances in addition to satisfying the conditions of release set

  forth in 18 U.S.C. § 3143(b) … the Court has the discretion to override the mandatory detention

  provision and release [the defendant] pending appeal.” (emphasis added)).

          Even assuming that COVID-19 poses an exceptional reason for the defendant’s release,

  his failure to satisfy all of the conditions of 18 U.S.C. § 3143(b)(1) means that he cannot be

  excepted from mandatory detention under 18 U.S.C. § 3143(b)(2). Again, the Eleventh Circuit’s

  order denying his motion for bond pending appeal illuminates this failure. Nothing substantial

  has changed since May 26, 2020, when the Eleventh Circuit denied his motion. On that date,

  COVID-19 was no less of a threat to public health than it is now. His underlying appeal has been

  fully briefed since December 2019. The Eleventh Circuit found then that he had not satisfied the

  necessary requirements to warrant bond pending appeal and denied his motion, and the United

  States submits he still fails to satisfy these requirements.

          The undersigned has consulted with counsel for the defendant regarding his position on

  this motion. The defendant opposes this motion.

  1
   In its Motion to Stay Order (DE 317), the United States misstated that the Eleventh Circuit had affirmed this
  Court’s order denying the defendant’s bond pending appeal. The defendant filed a separate motion for bond pending
  appeal before the Eleventh Circuit, which it then denied.


                                                         3
Case 9:18-cr-80122-DMM Document 319 Entered on FLSD Docket 07/20/2020 Page 4 of 4



        The United States respectfully requests that the Court reconsider its prior order.

                                              Respectfully submitted,

                                              ARIANA FAJARDO ORSHAN
                                              UNITED STATES ATTORNEY

                                      By:     /s/ Alexandra Chase
                                              ALEXANDRA CHASE
                                              ASSISTANT UNITED STATES ATTORNEY
                                              District Court No. A5501746
                                              500 South Australian Avenue, Suite 400
                                              West Palm Beach, Florida 33401
                                              Tel: (561) 209-1011
                                              Fax: (561) 659-4526
                                              alexandra.chase@usdoj.gov

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 20, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.


                                              /s/ Alexandra Chase
                                              ALEXANDRA CHASE
                                              Assistant United States Attorney




                                                 4
